Simmons, Justice.
The only point insisted on before us for a reversal of the judgment of the court below was, the fact that the bail-bond was taken before a magistrate in a different county from that in which the crime was committed, the plaintiff in error contending that the magistrate who took' the bond from the defendant and his securities, had no jurisdiction.
Conceding that the magistrate had no jurisdiction in the case, the defendant, made no question as to this at the time the bond was taken, but voluntarily gave it, and thereby was released from custody. If the trial had before the magistrate were absolutely void, that would *572not have released the defendant from custody, but the arresting officer should, and doubtless would, have continued to hold him under arrest By giving the bond he was released from custody. He had a right to waive a legal trial, or any trial at all, and give the bond.
In the case of Weldon et al. vs. Colquitt, gov., 62 Ga. 449, a bond was taken by the magistrate on Sunday, and this court held that the magistrate’s order requiring the bond was invalid for that reason, and that his judgment “ had no binding force, and compliance with it was wholly voluntary on the part of the prisoner. He accepted and complied with it when he was under no obligation to do so. Thereby he recovered his liberty, and that was the main end in view, and was, of itself, a sufficient consideration for his contract.” See also Smith, gov., vs. Spencer et al., 63 Ga. 702; Dennard vs. State, 2 Ga. 137; Park vs. State, 4 Ga. 329; Adams vs. The Governor, 22 Ga. 417.
Judgment affirmed.